MEMORANDUM **
Alberto Quiroz-Mendez appeals from his jury-trial conviction for conspiracy to possess methamphetamine with intent to distribute, possession with intent to distribute methamphetamine, and distribution of methamphetamine, in violation of 18 U.S.C. § 2, and 21 U.S.C. §§ 841(b)(1)(A) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see United States v. Howell, 231 F.3d 615, 629 (9th Cir.2000), and we affirm.
Quiroz-Mendez contends the district court erred by denying his request for a “mere presence” jury instruction. The district court did not err because the government presented ample evidence that Quiroz-Mendez was an active participant in the crimes, and Quiroz-Mendez does not dispute that the jury was properly instructed on all elements of the crimes. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.